Name: Commission Regulation (EC) No 1672/2001 of 20 August 2001 concerning Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  agricultural activity;  Europe;  EU finance
 Date Published: nan

 Avis juridique important|32001R1672Commission Regulation (EC) No 1672/2001 of 20 August 2001 concerning Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96 Official Journal L 224 , 21/08/2001 P. 0009 - 0009Commission Regulation (EC) No 1672/2001of 20 August 2001concerning Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2809/2000 of 20 December 2000 established certain concessions in the form of Community tariff quotas for certain agricultural products originating respectively in the Republic of Poland, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania(3), as amended by Regulation (EC) No 2864/2000(4), specifies the quantities of common wheat originating in Romania which enjoy preferential access under the Europe Agreement concluded with that country.(2) The Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota. Applications for import licences submitted on 13 August 2001 for common wheat from Romania relate to 118350 tonnes and the maximum quantity which may be imported is 23700 tonnes exempt from duty,HAS ADOPTED THIS REGULATION:Article 1Applications for licences for the "Romania" quota provided for in Regulation (EC) No 2809/2000 exempt from import duty for common wheat falling within CN codes 1001 90 91 and 1001 90 99 submitted on 13 August 2001 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,200253.Article 2This Regulation shall enter into force on 21 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 326, 22.12.2000, p. 16.(4) OJ L 333, 29.12.2000, p. 3.